 504DECISIONSOF NATIONALLABOR RELATIONS BOARDElectro Cube,Inc. and Van Storage,Drivers, Packers,Warehousemen&Helpers,Local 389, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Petitioner.Case 21-RC-12609October 4, 1972DECISION AND CERTIFICATION OFREPRESENTATIVEBy CHAIRMAN MILLER ANDMEMBERSFANNING ANDJENKINSPursuant to a Stipulation for Certification UponConsent Election executed by the parties on April 5,1972, an election by secret ballot was held on May 4,1972, under the direction and supervision of the Re-gional Director for Region 21, among the employeesin the bargaining unit set forth in the stipulation. Atthe conclusion of the election, the parties were fur-nished a tally of ballots, which showed that, of ap-proximately 60 eleigible voters, 59 cast ballots, ofwhich 31 were for the Petitioner, 28 against the Peti-tioner, and 0 were challenged. Thereafter, the Em-ployer filed timely objections to conduct affecting theresults of the election.Pursuant to the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, the Acting Regional Directorfor Region 21 conducted an and, on June 22, 1972,issued and duly served on the parties his Report onObjections, in which he recommended that the objec-tions be overruled in their entirety and that the Peti-tioner be certified as bargaining representative of theemployees involved. Thereafter, the Employer filedtimely exceptions to the Regional Director's report.Pursuant to the provisions of Secion 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the poli-cies of the Act to assert jurisdiction herein.2.The Petioner is a labor organization whichclaims to represent certain employees of the Employ-er.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of the Act:All production and maintenance employees andshipping and receiving employees, excluding allotheremployees,officeclericalemployees,guards, professional employees and supervisorsas defined in the Act, located at 1710 South DelMar Avenue, San Gabriel, California.5.The Board has considered the Regional Di-rector's report and the Employer's exceptions thereto,and as the exceptions raise no material or substantialissues of fact or law which would warrant reversal orrequire a hearing, we hereby adopt the RegionalDirector's findings and recommendations. In concur-ring with the Regional Director that Objection 1 doesnot raise any such substantial or material issues, wedo not rely solely on the fact that no evidence hasbeen submitted or discovered as to Petitioner's re-sponsibility for the posting of a "Vote Teamsters" signnear the Board's directional sign pointing the way tothe polls on election day. We also rely on the facts thatthe sign was some 40 feet distant from the pollingarea, that there is no evidence that any partisan prop-aganda was permitted in the polling area supervisedby the Board agent, and that the likelihood of anyvoter believing the sign was Board-sponsored or en-dorsed merely because it was near the directional signis remote. Under these circumstances we have con-cluded that while we do not condone the conduct ofwhoever was responsible for the sign's presence, thenecessary neutrality of the Board's function in con-ducting the election cannot be said to have beenplaced in substantial jeopardy under all of the circum-stances.Accordingly, as the tally of ballots shows that thePetitioner has received a majority of the valid ballotscast,we shall certify it as the exclusive bargainingrepresentative of the employees in the appropriateunit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Van Storage, Drivers, Pack-ers,Warehousemen & Helpers, Local 389, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, and that, pur-suant to Section 9(a) of the National Labor RelationsAct, as amended, the said labor organization is theexclusive representative of all the employees in theunit found appropriate herein for purposes of collec-tive bargaining in respect to rates of pay, wages, hoursof employment, or other conditions of employment.199 NLRB No. 73